SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported):June 11, 2007 Merrill Auto Trust Securitization 2007-1 (Issuing Entity) ML Asset Backed Corporation (Depositor) (Exact name of registrant as specified in its charter) Delaware 333-139130 13-3891329 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Four World Financial Center, North Tower New York, New York 10800 (Address of Principal (Zip Code) Executive Offices) Registrant’s telephone number, including area code (212)-449-0336 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act(17 CFR240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits. (a)Not applicable. (b)Not applicable. (c) Exhibits: 5.1 Legality Opinion of Sidley AustinLLP. 8.1 Tax Opinion of Sidley AustinLLP. 23.1 Consent of Sidley AustinLLP(included in Exhibits 5.1 and 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ML ASSET BACKED CORPORATION By: /s/Theodore F. Breck Name:
